                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES,
                                                                    No. 2:15-cr-491 (WJM)
         V.
                                                                            ORDER
 RICHARD E. WANDELL, JR


WILLIAM J. MARTINI. U.S.D.J.:

      Pending before the Court is pro se Defendant Richard E. Wandell, Jr.’s
(“Defendant”) motion for compassionate release and a reduction in sentence under the First
Step Act, 18 U.S.C. § 3582(c)(1)(A).1 ECF Nos. 26, 27. The Court carefully considered
Defendant’s arguments, medical records, and other exhibits, and did not Order the
Goveminent to respond.

        WHEREAS, Defendant is a fifty-three-year-old imnate at Federal Correctional
Institution, Ray Brook (“FCI Ray Brook”) in Ray Brook, New York, where he is serving a
155-month sentence after pleading guilty to two counts of bank robbery in violation of 18
U.S.C. § 2113(a). See Judgment, ECF No. 15. His projected release date, as calculated by
the Bureau of Prisons (“BOP”), is April 22, 2026. Ex. D, Individualized Needs Plan, ECF
No. 27; and

       WHEREAS, on February 17, 2021, after exhausting his administrative remedies
with the BOP, Defendant filed the present motion for compassionate release and a
reduction in sentence in light of the ongoing Covid-19 pandemic. See Mot., ECF No. 26;
Ex. A, Dec. 27, 2020 Email to Warden, ECF No. 27; and

       WHEREAS, under the First Step Act, the Court may grant a defendant’s motion
for compassionate release if he or she demonstrates that (1) compelling and extraordinary
reasons exist to justify such release, and (2) the applicable sentencing factors set forth in
18 U.S.C. § 3553(a) weigh in favor of release. 18 U.S.C. § 3582(c)(1)(A). Within the
context of the present pandemic, “{t]he ‘extraordinary and compelling reasons’ inquiry
logically has two components: (a) identification of a medical condition that renders the
defendant particularly vulnerable to serious consequences if infected with COVID-19; and
(b) the likelihood of COVID- 19 infection, with particular reference to conditions in the


  By way of letter filed May 20, 2021, the office of the federal Public Defender for the District of New
Jersey advised the Court that it had reviewed Defendant’s medical history and would not be representing
him on his present motion. ECF No. 30.
institution in which the defendant is incarcerated.” United States v. Moore, No. 19-10 1
(KM), 2020 WL 4282747, at *3 (D.N.J. July 27, 2020); United States v. Henderson, No.
15-0329 (ES), 2020 WL 5055081, at *3 (D.N.J. Aug. 26, 2020) (quoting Moore); and

       WHEREAS, Defendant argues that despite having contracted and recovered from
Covid-19 in mid-January of 2021, his release is warranted because he suffers from obesity,
hypertension, post-traumatic stress disorder (“PTSD”), and depression, which would make
him more vulnerable to severe illness or death should he contract the virus again.2 Mot. at
1, ECF No. 26. He also argues that because he has completed six years of his nearly
thirteen-year sentence, he should be released so that he may return to New Jersey state
custody, complete his parole violation sentence, and enter a halfway house. Id. He asks,
however, that the Court delay in releasing hilTi until June of 2021 so that he can complete
his associate’s degree from North Country Community College.3 Id.; see Ex. D, School
Transcript, ECF No. 27; and

         WHEREAS, the Court cannot find that Defendant’s medical conditions amount to
extraordinary and compelling reasons, individually or in combination, to justify his release.
First, while the Centers for Disease Control and Prevention (“CDC”) indicate that obese
individuals and individuals with hypertension are “more likely to get severely ill from
Covid- 19,” it appears Defendant is appropriately managing his conditions with medication.
See      CDC,     People     with    Certain     Medical    Conditions,      available     at
https ://www cdc .gov/coronavims/20 1 9-ncov/need-extra-precautions/people-with-
               .




rnedical-conditions.html#MedicalConditionsAdults (last visited May 24, 2021); Ex. B.,
Oct. 8, 2020 Clinical Encounter Administrative Note, ECF No. 27. Second, the Court does
not take lightly Defendant’s mental health concerns, but it is not clear how PTSD or
depression increase his risk of severe complications from the virus. It appears Defendant
is also appropriately managing these conditions with medications.4 See Ex. B., Oct. 8,
2020 Clinical Encounter Administrative Note, ECF No. 27; and
2
 Defendant reports that he is five feet, three inches tall and weighs 205 pounds. Mot. at 1, ECF No. 26.
At this height and weight, Defendant has a body mass index (“BMI”) of 36.3 and is considered by the
Centers for Disease Control and Prevention (“CDC”) to be obese. See CDC, Adult BMI Calculator,
available at https://www.cdc.gov/healthyweight/assessing/bmi/adultbmi/englishbmicalculator/
bmicalculator.html (last visited May 24, 2021).

  While the Court can certainly appreciate Defendant’s academic achievements, his request to delay his
release is at odds with the inherently emergent nature of a motion for compassionate release premised on
Covid-19.

 Defendant states that the medications he takes to treat his hypertension, PTSD, depression, and acid reflux
weaken his immune system. Mot. at 1, ECF No. 26. Even assuming that this is true, the Court cannot
overlook that Defendant has already contracted and recovered from Covid- 19, Defendant does not indicate
whether he has been vaccinated or offered the vaccine at FCI Ray Brook, but receiving the vaccine would
mitigate his concems about contracting the virus a second time. His concerns are further minimized by the
fact that there currently are no positive Covid- 19 cases among inmates or staff at his institution. See BOP,
Covid-19 Cases, available at https://www.bop.gov/coronavirus/ (last visited May 24, 2021).
       WHEREAS, despite Defendant’s medical conditions, he contracted and recovered
from Covid-19 in mid-January of 2021. See Ex. B., Jan. 14, 2021 Clinical Encounter
Administrative Note, ECF No. 27. Defendant has not argued, nor has he provided medical
records that demonstrate, that he suffered severe symptoms or complications.5 Courts in
this District routinely deny compassionate release to inmates who have contracted and
subsequently recovered from the virus. United States v. Young, No. 17-4 13 (SDW), 2021
WL 1961303, at *3 (D.N.J. May 17, 2021) (collecting cases); and

       WHEREAS, based on the foregoing, the Court finds that Defendant has not
presented “extraordinary and compelling reasons” warranting his release or a reduction in
his sentence under the First Step Act. In so finding, the Court need not analyze whether
the applicable sentencing factors set forth in 1$ U.S.C. § 3553(a) also weigh in favor of
release;

        IT IS on this 24th day of May, 2021,

       ORDERED that Defendant’s motion for compassionate release and a reduction in
sentence under the First Step Act, 18 U.S.C. § 3582(c)(l)(A), ECF No. 26, is DENIED.




                                                                                             U.S.D.J.




 To the contrary, the single Clinical Encounter Administrative Note that Defendant provides indicates that
on January 14, 2021, he had a confirmed positive case of Covid-19 and was asymptomatic in quarantine.
See Ex. B., Jan. 14, 2021 Clinical Encounter Administrative Note, ECF No. 27.

                                                    3
